DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on November 14, 2019. 
This Office Action is in response to amendments and/or remarks filed on December 15, 2021. In the current amendment, claims 1, 3, 8, 10, 15, and 17 are amended. Claims 2, 5, 6, 9, 12, 13, 16, 19, and 20 have been cancelled. Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
This claim recites “the estimated survival metric” in line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the estimated survival metric” is interpreted as an estimated survival metric. 

Regarding Claim 8, 
This claim recites “the estimated survival metric” in line 15 of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the estimated survival metric” is interpreted as an estimated survival metric.

Regarding Claim 15, 
This claim recites “the estimated survival metric” in line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the estimated survival metric” is interpreted as an estimated survival metric. 

Dependent claims are rejected due to being directly and indirectly dependent on rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to performing survival analysis on multiple models. Each of the following limitation(s):
obtaining… a sensitivity metric data associated with an analytical model based on  a model metric distribution analysis;
determining… a time period at which the model was trained based on the obtained sensitivity metric data;
identifying… a survival time period of the model based on both the determined time period at which the model was trained and a failure time period of the model;
repeating the above steps to determine a survival time period for a plurality of analytical models; 
performing… a survival analysis based on the survival time period for the plurality of analytical models; and 
outputting… a training notification indicating that the given model is required to be retrained based on the estimated survival metric. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“computer-implemented”, “by the processing device”, “a processing device and a memory comprising instructions which are executed by the processing device”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass obtaining a sensitivity metric data associated with an analytical model based on model metric distribution analysis (corresponds to observation and evaluation with assistance of pen and paper), determining a time period at which the model was trained based on the sensitivity metric (corresponds to evaluation), identifying a survival time period based on both the time that the model was trained and identifying a failure time period (corresponds to 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer-implemented”, “by the processing device”, “a processing device and a memory comprising instructions which are executed by the processing device”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the model metric distribution analysis comprises determining a failure event being more than a threshold deviation from a median. Each of the following limitation(s):
wherein the model metric distribution analysis comprises determining a failure event based on a model metric being more than a threshold deviation from a normal distribution median. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass determining a failure event of a model metric being more than a threshold deviation from a normal distribution median (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining an estimated survival metric for a model based on the survival analysis. Each of the following limitation(s):

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass determining an estimated survival metric for a model based on the survival analysis (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer-implemented”, “by the processing device”, “a processing device and a memory comprising instructions which are executed by the processing device”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 

Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the estimated survival metric is a probability that the model will fail at a time based on the survival analysis. Each of the following limitation(s):
wherein the estimated survival metric is a probability that the given analytical model will fail at a current time based on the survival analysis. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass that the estimated survival metric is a probability that the model will fail at a current time based on the survival analysis (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 


Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to performing survival analysis on multiple models. Each of the following limitation(s):
obtain a sensitivity metric data associated with an analytical model based on a model metric distribution analysis;
determine a time period at which the model was trained based on the obtained sensitivity metric data;
identify a survival time period of the model based on both the determined time period at which the model was trained and a failure time period of the model;
repeat the above steps to determine a survival time period for a plurality of analytical models; 
perform a survival analysis based on the survival time period for the plurality of analytical models; and 
output a training notification indicating that the given model is required to be retrained based on the estimated survival metric. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A non-transitory computer readable medium having stored thereon instructions for performing survival analysis of a model comprising executable code, which when executed by at least one processing device, cause the processing device to:”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass obtaining a sensitivity metric data associated with an analytical model based on model metric distribution analysis (corresponds to observation and evaluation with assistance of pen and paper), determining a time period at which the model was trained based on the sensitivity 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium having stored thereon instructions for performing survival analysis of a model comprising executable code, which when executed by at least one processing device, cause the processing device to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 


Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the model metric distribution analysis comprises determining a failure event being more than a threshold deviation from a median. Each of the following limitation(s):
wherein the model metric distribution analysis comprises determining a failure event based on a model metric being more than a threshold deviation from a normal distribution median. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass determining a failure event of a model metric being more than a threshold deviation from a normal distribution median (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium having stored thereon instructions for performing survival analysis of a model comprising executable code, which when executed by at least one processing device, cause the processing device to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 11, 

Step 1 Analysis: Claim 11 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining an estimated survival metric for a model based on the survival analysis. Each of the following limitation(s):
determining an estimated survival metric for a given analytical model based on the survival analysis. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass determining an estimated survival metric for a model based on the survival analysis (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium having stored thereon instructions for performing survival analysis of a model comprising executable code, which when executed by at least one processing device, cause the processing device to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the estimated survival metric is a probability that the model will fail at a time based on the survival analysis. Each of the following limitation(s):
wherein the estimated survival metric is a probability that the given analytical model will fail at a current time based on the survival analysis. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium having stored thereon instructions for performing survival analysis of a model comprising executable code, which when executed by at least one processing device, cause the processing device to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 

Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to performing survival analysis on multiple models. Each of the following limitation(s):
obtain a sensitivity metric data associated with an analytical model based on a model metric distribution analysis;
determine a time period at which the model was trained based on the obtained sensitivity metric data;
identify a survival time period of the model based on both the determined time period at which the model was trained and a failure time period of the model;
repeat the above steps to determine a survival time period for a plurality of analytical models; 
perform a survival analysis based on the survival time period for the plurality of analytical models; and 
output a training notification indicating that the given model is required to be retrained based on the estimated survival metric. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“a processing device; and a memory 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processing device; and a memory coupled to the processing device, wherein the processing device is configured to execute programmed instructions stored in the memory to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Regarding Claim 17, 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the model metric distribution analysis comprises determining a failure event being more than a threshold deviation from a median. Each of the following limitation(s):
wherein the model metric distribution analysis comprises determining a failure event based on a model metric being more than a threshold deviation from a normal distribution median. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass determining a 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processing device; and a memory coupled to the processing device, wherein the processing device is configured to execute programmed instructions stored in the memory to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 18, 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining an estimated survival metric for a model based on the survival analysis. Each of the following limitation(s):
determining an estimated survival metric for a given analytical model based on the survival analysis. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass determining an estimated survival metric for a model based on the survival analysis (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processing device; and a memory coupled to the processing device, wherein the processing device is configured to execute programmed instructions stored in the memory to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 21, 
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 21 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the estimated survival metric is a probability that the model will fail at a time based on the survival analysis. Each of the following limitation(s):
wherein the estimated survival metric is a probability that the given analytical model will fail at a current time based on the survival analysis. 


Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processing device; and a memory coupled to the processing device, wherein the processing device is configured to execute programmed instructions stored in the memory to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sarferaz (US 20210073627 A1) in view of Cerquitelli et al. (“Towards a real-time unsupervised estimation of predictive model degradation”), further in view of Horrell et al. (US 20170262818 A1), further in view of Muralidharan et al. (US 20190102361 A1). 
Regarding Claim 1, 
Sarferaz teaches: 
A computer-implemented method for alerting to analytical model degradation in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: (Para [0003]: “The operations may include: training, based at least on a first training dataset, a machine learning model; detecting, based at least on one or more accuracy key performance indicators associated with the machine learning model, a degradation of the machine learning model…” teaches detecting model degradation in machine learning models; Para [0003]: “The system may include at least one data processor and at least one memory. The at least one memory may store instructions that result in operations when executed by the at least one data processor.” teaches a processor that executes instructions in memory)

obtaining, by the processing device, a sensitivity metric data associated with an analytical model based on a model metric distribution analysis; (Para [0045]: “At 304, the controller 110 may detect a degradation of the machine learning model. In some example embodiments, the controller 110 may detect the degradation of the machine learning model 150 based at least on one or more accuracy key performance indicators (KPis) including, for example, a prediction power metric, a prediction confidence metric, and/or the like. The prediction power metric of the machine learning model 150 may measure an ability of the machine learning model 150 to generate, for each input value, a correct output value.” teaches obtaining a prediction power metric of the machine learning model that may measure an ability of the machine learning model to generate, for each input value, a correct output value (sensitivity metric data) based on accuracy key performance indicator metrics (model metric distribution analysis))

Sarferaz does not appear to explicitly teach: 
determining, by the processing device, a time period at which the model was trained based on the obtained sensitivity metric data; 
identifying, by the processing device, a survival time period of the model based on both the determined time period at which the model was trained and a failure time period of the model;

performing, by the processing device, a survival analysis based on the survival time period for the plurality of analytical models; and 
outputting, by the processing device, a training notification indicating that the given model is required to be retrained based on the estimated survival metric. 
However, Cerquitelli teaches: 
determining, by the processing device, a time period at which the model was trained based on the obtained sensitivity metric data; (Fig. 2A and Page 4: “Figure 2 shows the MAAPE degradation percentage for the training classes 0 and 1 in D1 at different time periods, when data belonging to the previously unseen classes 2 (Figure 2a) and 3 (Figure 2b) arrives starting from time t5 (each timestamp, from t5, adds 40,000 records with concept drift). While from t1 to t4 the overall MAAPE degradation is always below 5%, from t5 the overall MAAPE degradation, i.e. the sum of both classes (0 and 1), is constantly higher than 10%, and the trend is coherent with the introduced drift proportion” teaches determining that the model was trained before time period t1 based on the MAAPE degradation percentage (sensitivity metric data))

    PNG
    media_image1.png
    337
    617
    media_image1.png
    Greyscale

Page 4: “Finally, we are considering to trigger a full model rebuild when the overall degradation or at least a single class degradation are above given thresholds (e.g., 10-15% overall and 5-10% single class).” and Page 4: “While from t1 to t4 the overall MAAPE degradation is always below 5%, from t5 the overall MAAPE degradation, i.e. the sum of both classes (0 and 1), is constantly higher than 10%, and the trend is coherent with the introduced drift proportion” teaches identifying the time period before model degradation, before t1 - t4 (survival time period). The survival time period is based on the time before t1 (when the model was trained) and t5 (model failure time period))
repeating the above steps to determine a survival time period for a plurality of analytical models; and (Fig. 2 and Page 4: “Figure 2 shows the MAAPE degradation percentage for the training classes 0 and 1 in D1 at different time periods…” teaches determining survival time for multiple models)

    PNG
    media_image2.png
    695
    617
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cerquitelli’s real-time estimation of predictive model degradation into Sarferaz’s system and method for detection of machine learning model degradation with a motivation to “…automatically detect class-based concept drifts and to manage predictive model rebuilding by evaluating the prediction degradation for new incoming data.” (Cerquitelli, Page 1)

The combination of Sarferaz and Cerquitelli does not appear to explicitly teach: 
performing, by the processing device, a survival analysis based on the survival time period for the plurality of analytical models; and 
outputting, by the processing device, a training notification indicating that the given model is required to be retrained based on the estimated survival metric.

However, Horrell teaches: 
performing, by the processing device, a survival analysis based on the survival time period for the plurality of analytical models; and (Para [0235]: “Additionally or alternatively, the analytics system 108 may be configured to define a failure model based on one or more survival analysis techniques, such as a Cox proportional hazard technique. The analytics system 108 may utilize a survival analysis technique in a manner similar in some respects to the above-discussed modeling technique, but the analytics system 108 may determine a survival time-response variable that indicates an amount of time from the last failure to a next expected event.” teaches performing survival analysis techniques based on survival time for the failure models (analytical models))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horrell’s survival analysis techniques into Sarferaz’s system and method for detection of machine learning model degradation as modified by Cerquitelli with a motivation to “…monitor and detect abnormal conditions…” (Horrell, Para [0003])

The combination of Sarferaz, Cerquitelli, and Horrell does not appear to explicitly teach: 
outputting, by the processing device, a training notification indicating that the given model is required to be retrained based on the estimated survival metric. 

However, Muralidharan teaches: 
outputting, by the processing device, a training notification indicating that the given model is required to be retrained based on the estimated survival metric. (Para [0041]: “First, interaction apparatus 206 may output an alert of an anomaly in the statistical model whenever deviations 214 and/or degradation are detected in performance metrics 122, time series 210, and/or characteristics 212 of the currently deployed or rolled back version of the statistical model. The alert may include values and/or attributes associated with the anomaly, such as the type of deviation (e.g., mean shift, variance change, trend change, outlier, etc.), the magnitude of deviation (e.g., the amount by which the deviation differs from a “normal” or expected value), and/or a timeframe of each deviation (e.g., the start and/or end times of the deviation).” and Para [0058]: “During monitoring of the statistical model, the distribution of performance metrics for a given version of the statistical model is tracked (operation 302) to detect deviations in the distribution (operation 304). If a deviation is found, an alert of an anomaly in the statistical model's performance is outputted (operation 306), and retraining of the version is triggered (operation 308).” teaches outputting an alert (notification) indicating that the model is degraded and needs to be retrained based on performance metrics (estimated survival metric))
Sarferaz, Cerquitelli, Horrel, and Muralidharan are analogous art because they are directed to analyzing model failures. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muralidharan’s alerts into Sarferaz’s system and method for detection of machine learning model degradation as modified by Cerquitelli and Horrell with a motivation to “…improve the performance and use of statistical models and/or applications, distributed systems, and/or other technologies that use or leverage statistical models.” (Muralidharan, Para [0045])

Regarding Claim 3, 
The combination of Sarferaz, Cerquitelli, and Horrell teaches: The method as set forth in claim 1,
Cerquitelli further teaches:
wherein the model metric distribution analysis comprises determining a failure event based on a model metric being more than a threshold deviation from a normal distribution median. (Page 4: “Finally, we are considering to trigger a full model rebuild when the overall degradation or at least a single class degradation are above given thresholds (e.g., 10-15% overall and 5-10% single class).” and “Page 4: “While from t1 to t4 the overall MAAPE degradation is always below 5%, from t5 the overall MAAPE degradation, i.e. the sum of both classes (0 and 1), is constantly higher than 10%, and the trend is coherent with the introduced drift proportion” teaches determining time t5 as the time period (failure event) when the MAAPE degradation exceeded the threshold value of 10 – 15%)
Sarferaz, Cerquitelli, Horrel, and Muralidharan are analogous art because they are directed to analyzing model failures. 


Regarding Claim 4, 
The combination of Sarferaz, Cerquitelli, and Horrell teaches: The method as set forth in claim 1,
Horrell further teaches:
further comprising, determining an estimated survival metric for a given analytical model based on the survival analysis. (Para [0235]: “Additionally or alternatively, the analytics system 108 may be configured to define a failure model based on one or more survival analysis techniques, such as a Cox proportional hazard technique. The analytics system 108 may utilize a survival analysis technique in a manner similar in some respects to the above-discussed modeling technique, but the analytics system 108 may determine a survival time-response variable that indicates an amount of time from the last failure to a next expected event.” teaches determining a survival time-response variable (estimated survival metric) based on the survival analysis)
Sarferaz, Cerquitelli, Horrel, and Muralidharan are analogous art because they are directed to analyzing model failures. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horrell’s survival analysis techniques into Sarferaz’s system and method for detection of machine learning model degradation as modified by 

Regarding Claim 7, 
The combination of Sarferaz, Cerquitelli, and Horrell teaches: The method as set forth in claim 4,
Horrell further teaches: 
wherein the estimated survival metric is a probability that the given analytical model will fail at a current time based on the survival analysis. (Para [0235]: “The analytics system 108 may utilize a survival analysis technique in a manner similar in some respects to the above-discussed modeling technique, but the analytics system 108 may determine a survival time-response variable that indicates an amount of time from the last failure to a next expected event… This response variable may include a pair of values that are associated with each of the particular points in time at which measurements are received. The response variable may then be utilized to determine a probability that a failure will occur within the given timeframe in the future.” teaches that the survival time-response variable (estimated survival metric) determines a probability of failure within the given timeframe (current time), the survival-time response variable is determined using survival analysis techniques)
Sarferaz, Cerquitelli, Horrel, and Muralidharan are analogous art because they are directed to analyzing model failures. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horrell’s survival analysis techniques into Sarferaz’s system and method for detection of machine learning model degradation as modified by Cerquitelli and Muralidharan with a motivation to “…monitor and detect abnormal conditions…” (Horrell, Para [0003])

Regarding Claim 8, 
This claim recites A non-transitory computer readable medium…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. 
Regarding Claim 10, 
This claim recites The medium as set forth in claim 8, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 11, 
This claim recites The medium as set forth in claim 8, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.
Regarding Claim 14, 
This claim recites The medium as set forth in claim 11, which performs a plurality of operations as recited by the method of claim 7, and has limitations that are similar to those of claim 7, thus is rejected with the same rationale applied against claim 7.
Regarding Claim 15, 
This claim recites A detection modeling system, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.
Regarding Claim 17, 

Regarding Claim 18, 
This claim recites The system as set forth in claim 15, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.
Regarding Claim 21, 
This claim recites The system as set forth in claim 18, which performs a plurality of operations as recited by the method of claim 7, and has limitations that are similar to those of claim 7, thus is rejected with the same rationale applied against claim 7.

Response to Arguments
Regarding rejections under 35 U.S.C. 112(b): 
Applicant’s argument: 
“Applicant has added “both” into independent claims 1, 8, and 15 to clarify that a survival time period of the model is identified based on both the determined time period at which the model was trained and a failure time period of the model.
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 1-21 under 35 USC § 112.”
Response: 
The ground of 112(b) rejection put forth in the previous office Action has been withdrawn; however, claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 remain rejected under 35 U.S.C. 112(b) as necessitated by the amendments. See pages 2-3 of this office action for more information. 

Regarding rejections under 35 U.S.C. 101: 
Applicant’s argument: 
“Applicant respectfully submits that claim 1 recites “a time period at which the model was trained” and “the given model is required to be retrained.” The limitations of training a model and retraining a model cannot be performed in the human mind… Claim 1 is directed to a method of detecting model degradation and notifying of retraining the model. The training and retraining a model cannot be performed in human mind, and thus claim 1 is not directed to an abstract idea.”
Response: 
Claim 1 recites the following limitations: 
determining, by the processing device, a time period at which the model was trained based on the obtained sensitivity metric data; 
outputting, by the processing device, a training notification indicating that the given model is required to be retrained based on the estimated survival metric.
These limitations are not directed to training or retraining a model. These limitations are directed to determining a time period at which the model was trained and outputting a notification that the model needs to be retrained. Thus, training a model and retraining a model are not claimed in any limitation present in claim 1. 
Furthermore, all limitations of claim 1 are directed to mental processes but for the recitation of generic computer components. Please see pages 3-5 of this office action for a detailed analysis of claim 1. 

Regarding rejections under 35 U.S.C. 103: 
Applicant’s argument: 

Response: 
Sarferaz does teach this limitation, as shown below. Please see pages 25-31 of this office action for a detailed analysis of claim 1.  

Regarding Claim 1, 
Sarferaz teaches:
obtaining, by the processing device, a sensitivity metric data associated with an analytical model based on a model metric distribution analysis; (Para [0045]: “At 304, the controller 110 may detect a degradation of the machine learning model. In some example embodiments, the controller 110 may detect the degradation of the machine learning model 150 based at least on one or more accuracy key performance indicators (KPis) including, for example, a prediction power metric, a prediction confidence metric, and/or the like. The prediction power metric of the machine learning model 150 may measure an ability of the machine learning model 150 to generate, for each input value, a correct output value.” teaches obtaining a prediction power metric of the machine learning model that may measure an ability of the machine learning model to generate, for each input value, a correct output value (sensitivity metric data) based on accuracy key performance indicator metrics (model metric distribution analysis))

Conclusion
The Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Sethi et al. (“On the reliable detection of concept drift from streaming unlabeled data”) teaches applying sensitivity metrics to determine if model degradation has occurred.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125